Citation Nr: 0630063	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  05-01 417	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for graying hair, 
claimed as due to undiagnosed illness.

2.  Entitlement to service connection for multiple joint 
pain, claimed as due to undiagnosed illness.

3.  Entitlement to service connection for a sleep disorder 
with nightmares.

4.  Entitlement to a compensable rating for residuals of a 
circumcision.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1979 to July 1982, and September 1990 to August 1991.  
This case is before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  [Jurisdiction of the veteran's claims file was 
transferred to the Chicago, Illinois, RO because he now 
resides in that state.]  

In July 2005, the veteran testified at a Travel Board hearing 
before one of the undersigned Veterans Law Judges, but the 
hearing could not be transcribed because the tape was either 
inaudible or destroyed.  The veteran was offered the 
opportunity for another Travel Board hearing; and such 
hearing was held before another of the undersigned in May 
2006.  A transcript of that hearing has been associated with 
the claims file.  Because two judges held hearings in these 
matters, the case was assigned to a panel of three judges, to 
include both who conducted hearings in these matters.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's graying 
hair is a compensable disability, i.e., resulting from 
disease or injury, to include undiagnosed illness.  

2.  The veteran's joint pain is attributed to gout, a known 
clinical diagnosis; gout was not manifested in service and is 
not shown to be related to service.

3.  Any sleep disorder with nightmares in service had 
resolved prior to the veteran's separation from active duty; 
there is no competent evidence that the veteran now suffers 
from a sleep disorder with nightmares.  

4.  Residuals of circumcision are reasonably shown to 
included a slightly tender 5 millimeter in diameter nodule at 
the surgical site throughout the appeal period.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by graying 
hair is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.  Service connection for a disability manifested by 
multiple joint pain is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

3.  Service connection for a sleep disorder with nightmares 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  A 10 percent rating is warranted for residuals of 
circumcision. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20,  4.118, Diagnostic Code 
(Code) 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
January, March, and July 2003, and in March 2006 letters.    

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484. 

There is no prejudice to the veteran by the Board's issuance 
of a final decision in this case without notice regarding 
disability ratings and effective dates.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the 
veteran was provided the appropriate information in order to 
advance any contention regarding the claims considered 
herein:  A January 2003 letter advised him of the information 
and evidence needed to substantiate a claim of service 
connection, as well as information that symptoms of an 
undiagnosed illness ought to have been chronic for at least 
six months, and that lay statements or evidence could verify 
an undiagnosed illness.  The July 2003 letter instructed him 
that VA needed evidence showing that sleep 
disturbance/nightmares, and gray hair due to undiagnosed 
illness, had existed from military service to the present 
time, and identified possible sources of such information 
(including statements from persons who knew the veteran in 
service).  A March 2006 letter described how a disability 
rating is determined, and that relevant evidence included the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and impact of condition and symptoms on 
employment.  Hence, the veteran was effectively notified, and 
aware, of the information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In terms of any notification regarding downstream elements, 
because the service connection claims are denied below, any 
question regarding downstream issues in such matters is moot; 
thus, the veteran is not prejudiced by the absence of 
downstream issue notice in the mattes.  However, the RO sent 
the veteran a March 2006 letter regarding disability rating 
and effective dates; the Board finds that this met the 
requirements in Dingess.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that typically VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Here, the veteran received sufficient 
notification prior to the rating decision on appeal, and 
relevant information thereafter.  See Mayfield v. Nicholson, 
444 F.3d 1328 (2005), holding that any timing error can be 
cured when VA employs "proper subsequent process."  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), a VCAA notice must advise a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.   See Pelegrini, 18 Vet. App. at 121.  
Here, the principle underlying the "fourth element" has 
been generally fulfilled by the various letters of record.  
The March 2006 letter, specifically, stated:  "If you have 
any information or evidence that you have not previously told 
us about or given to us, and that information or evidence 
concerns the level of your disability or when it began, 
please tell us or give us that evidence now."   

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
RO obtained the veteran's service medical records, VA 
treatment records, and private records from Northwest 
Mississippi Regional Medical Center and Delta Health 
Clinic/Family Medical Clinic.  April 2003 correspondence from 
the Long Beach VA Medical Center certified that they had no 
records concerning the veteran.  VA arranged for examinations 
of the veteran in May 2003.  Further VA medical assessment is 
not necessary because the examinations of record are 
sufficient for a decision on the claims.  Further, in terms 
of the claims of service connection for the sleep disorder 
with nightmares, the record does not contain evidence of a 
current disability, or, particularly for the sleep disorder 
issue, persistent or recurrent symptoms thereof.  See 
38 C.F.R. § 3.159(c)(4).  

VA has satisfied its duties to assist the veteran given the 
circumstances of this case.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for chronic, undiagnosed illness arising 
from service in Southwest Asia during the Persian Gulf War 
may be established on a presumptive basis under 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  Under those provisions, service 
connection may be established for objective indications of a 
chronic disability resulting from an undiagnosed illness or 
illnesses, provided that such disability (1) became manifest 
in service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (2) by history, physical examination, 
and laboratory tests cannot be attributed to a known clinical 
diagnosis.  To fulfill the requirement of chronicity, the 
illness must have persisted for six months.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  At 
the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999). 

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  

Analysis

	Gray hair and joint pain

The veteran's service medical records make no mention of a 
clinical abnormality associated with graying hair, and 
treatment records contain no references to joint pain.  In an 
April 1991 Report of Medical History, the veteran indicated 
that he had no swollen or painful joints; clinical evaluation 
was normal.  A June 1991 Report of Medical History notes that 
the veteran did not know whether he had swollen or painful 
joints.  On June 1991 Southwest Asia 
Demobilization/Redeployment medical evaluation the veteran 
was asked whether he ever experienced swelling of the lymph 
nodes, stomach, or other body parts, and replied in the 
negative.  

In his December 2002 application for compensation, the 
veteran asserted that during the Gulf War he drove a truck 
delivering food and water to troops, which involved going to 
a lot of different locations.  He thought he had been exposed 
to something, particularly when a SCUD missile had exploded 
over his head.  He referred to gray hair and swollen joints.  

The RO obtained identified private treatment records:  A 
September 2001 note from Family Medical Clinic contains an 
assessment of probable gouty arthritis, and that the 
veteran's effusion and knee problems had improved.  

A November 2002 VA treatment record indicates that the 
veteran had his knee aspirated, which was positive for uric 
acid crystals.  X-ray showed minimal osteoarthritis, and the 
impression was gout, left knee.  In January 2003, the veteran 
reported that different joints swelled intermittently, 
including knees, elbows, ankles, shoulders, or back, and that 
the symptoms had been present for two years.  After a general 
review of systems, the assessment was gout.

In May 2003, the veteran underwent a VA examination for a 
chief complaint of multiple joint pain, which began two to 
three years prior.  The examiner noted that upon reviewing 
the veteran's medical records, there was no indication that 
the he was treated for arthritis or other rheumatic condition 
while on active duty.  According to the veteran, the symptoms 
began suddenly, without previous injury.  A complete joint 
exam showed all joints had normal range of motion without 
evidence of inflammation or deformity.  The examiner, a Chief 
of Rheumatology, diagnosed gout.  He commented that the 
veteran had well established gout that had not been 
adequately treated.  It was characteristic for the disease to 
begin as acute arthritis in one or a few joints, and to clear 
up in a few days.  Without treatment, the attacks become more 
severe and involve additional joints.  A definitive diagnosis 
concerning the veteran was made by joint aspiration and 
observation of uric acid crystals.  The examiner observed 
that all of the veteran's rheumatic disease complaints except 
for back pain were accounted for by the diagnosis.  

On further VA examination in May 2003 for additional pending 
claims, it was noted that the claims file was reviewed.  The 
veteran reported that he had been having joint pains for 
about three years, and he remembered falling on his knees in 
service.  He indicated that during the Persian Gulf War (at 
age 33) he started noticing gray hair in the chest and beard 
area.  He advised that his older brothers had no gray hair.  
He asserted that having gray hair made him look older and was 
embarrassing.  

Physical examination showed that the veteran's chest wall 
hair was mostly gray and beard hair was about 50 percent 
gray.  The hair in the temporal areas and sideburns was 
mostly gray, but the rest of the scalp was mostly black.  The 
examiner commented that the extent of developing gray hair at 
age 33 was not clear, and that the age and degree of 
developing gray hair was variable in different individuals.  
The examiner stated that she could not describe the veteran's 
current gray hair as a pathological condition.  

In further support of his claim, the veteran submitted unit 
history, which included a report that in January 1991 a Scud 
Missile had been shot down over Area of Operation with no 
casualties.  Another printout referred to destruction of a 
large munitions depot in southern Iraq, which had contained 
some rockets with chemical warfare agents sarin and 
cyclosarin; additional government research had provided 
information about possible exposure.  

At the May 2006 Travel Board hearing, the veteran testified 
that his joint pain due to gout started about nine to ten 
years after his discharge from active duty.  

Service connection may be established for disability 
resulting from injury or disease (to include undiagnosed 
illness) that was incurred or aggravated in service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There is no competent 
evidence that the veteran's graying hair is a disability.  In 
fact, the only competent evidence in that regard, the report 
of a May 2003 VA examination, reflects that upon review of 
the record and interview and examination of the veteran the 
examiner opined that the veteran's graying hair was not a 
pathological condition, i.e., indicative of, or caused by, a 
morbid condition.  See Dorland's , 27th Ed. p. 1242 (1988).  
As it is not shown that the veteran's graying hair is a 
present disability, there is no valid claim of service 
connection for such disability.  See Brammer v. Derwinski, 3 
vet. App. 223 (1992).  Accordingly, the claim must be denied.  

Regarding the veteran's complaints of multiple joint pain, 
the evidence is quite clear (and it does not appear to be in 
dispute) that the complaints have been related to gout, a 
known clinical diagnosis.  There is nothing in the record to 
show that gout was manifested in service, and no medical 
professional has related the veteran's gout to his active 
service (to include any incident therein).  In fact, the May 
2003 examiner noted that the veteran's service medical 
records contained no indication that the veteran was treated 
for arthritis or other rheumatic condition while on active 
duty.  Though the veteran indicated at one point in his 
service medical records that he was not sure whether he had 
multiple joint pains, he otherwise made no assertion of joint 
pain in service.    

Furthermore, the record does not show the symptoms of 
multiple joint pain attributed to gout have been present 
since his separation from service.  In fact, he indicated at 
various VA examinations, in VA treatment records, and at his 
recent Travel Board hearing that the multiple joint pain 
complaints commenced about 10 years after discharge.  A 
lengthy interval between service and the initial postservice 
manifestation of a disability is, of itself, a factor for 
consideration against a finding of service connection.  In 
view of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for a disability manifested by multiple joint pain on a 
direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. §  3.303.

The Board has also considered whether service connection for 
multiple joint pain may be presumptively established under 
38 U.S.C.A. § 1117; 38 C.F.R. §  3.317.  In this regard, it 
is significant that the veteran's multiple joint pain has 
been attributed to gout.  Because gout is a known diagnostic 
entity (therefore not an undiagnosed illness), service 
connection for the joint pain associated with gout, on a 
presumptive basis under 38 U.S.C.A. § 1117;38 C.F.R. § 3.317 
is not warranted.  

	Sleep disorder with nightmares

A complete review of the record, see Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000), shows that the veteran 
does not have a chronic disability involving sleep disorder 
with nightmares.

The veteran's service medical records include a June 1991 
Southwest Asia Demobilization Medical Evaluation report, 
wherein the veteran indicated that he had had nightmares or 
trouble sleeping.  Inquiry by the attending physician's 
assistant revealed that the veteran had nightmares and 
difficulty sleeping at the onset of Desert Storm, but that it 
was not a current problem.  On a June 1991 Report of Medical 
History, the veteran did not report nightmares or trouble 
sleeping.   

On May 2003 VA psychiatric evaluation the veteran reported 
generally good sleep with an occasional nightmare.  There was 
no diagnosis of a sleep disorder.  

The Board concludes that the record does not show that the 
veteran suffers from current disability in the form of a 
sleep disorder with nightmares.  Hence, there is no valid 
claim of service connection for such disorder, and the claim 
must be denied.  See Brammer,supra.  

	Residuals of a circumcision

Resolving any doubt in favor of the veteran, see 38 C.F.R. 
§ 4.3, it is determined that the veteran is entitled to a 10 
percent rating for service-connected residuals of a 
circumcision.  

At the outset, it is noted that the RO utilized Codes 7599-
7522 ("99" indicates an unlisted condition such that rating 
by analogy is necessary.  38 C.F.R. § 4.27) to rate the 
disability.  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The only rating under Code 7522 is 20 percent for deformity 
of the penis with loss of erectile power, which clearly is 
not analogous to the disability picture presented in the 
instant case (other than by virtue of anatomical location).  
Though the veteran has alleged that due to the residuals of 
his circumcision he was unable to engage in sexual activity 
for weeks at a time, there is no clinical evidence that he, 
in fact, actually has loss of erectile power; nor was his 
penis described as deformed.  

A May 2003 VA examination did find that the veteran has a 
small nodule about 5 millimeters in diameter at the site of 
circumcision that is tender.  Based upon such finding, the 
Board concludes that the veteran's residuals of a 
circumcision are primarily manifested by symptomatology 
analogous to skin disorders, and rated most appropriately as 
scars (under 38 C.F.R. § 4.118, Code 7804).  Code 7804 
provides a maximum 10 percent rating for a superficial scar 
painful on examination.  As the disability picture presented 
is analogous to a scar painful on examination, the Board 
concludes that a 10 percent rating under Code 7804 is 
warranted.  Diagnostic codes that afford a rating in excess 
of 10 percent for scars do not apply, as they require 
pathology not shown here, i.e., involvement of exposed areas, 
or scars that are deep or cause limited motion with areas 
exceeding 12 square inches or more.  

Notably, as the appeal of the rating for the residuals of 
circumcision is one from the initial rating assigned with the 
grant of service connection, the Board must consider the 
possibility of "staged ratings".  As the May 2003 VA 
examination (on which the above grant of a 10 percent rating 
is based) the only occasion during the appeal period when the 
residuals of circumcision were evaluated by a person with 
medical training, and as the Board finds plausible the 
veteran's allegation that his impairment has persisted 
throughout the appeal period, the Board finds it reasonable 
to conclude that the findings on May 2003 VA examination 
reflect the extent of disability throughout the appeal 
period.  Hence, staged ratings are not warranted. 
ORDER

Service connection for graying hair, claimed as due to 
undiagnosed illness, is denied.

Service connection for multiple joint pain, claimed as due to 
undiagnosed illness, is denied.  

Service connection for a sleep disorder with nightmares is 
denied.  

A 10 percent rating is granted for residuals of a 
circumcision, subject to the regulations governing payment of 
monetary benefits.



____________________________		__________________________
	WAYNE M. BRAEUER	  GEORGE SENYK
	               Veterans Law Judge                                        
Veterans Law Judge


____________________________
M. SABULSKY
Veterans Law Judge








 Department of Veterans Affairs


